Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18   PageID.12166   Page 1 of
                                      33




          EXHIBIT 19
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18   PageID.12167   Page 2 of
                                      33




                    Expert Report of Dr. Kiminori Nakamura




                                  June 5, 2018




                Department of Criminology and Criminal Justice
                           University of Maryland
                              2220 LeFrak Hall
                           College Park, MD 20742
                                301-405-5477
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12168        Page 3 of
                                      33


                                        EXECUTIVE SUMMARY

         Based on my experience as a criminologist researching and working on issues related to

  redemption and recidivism risk, as well as my review of the documents presented to me in this

  case, it is my expert opinion that:

     •   Redemption research (i.e. research focused on the point at which a prior criminal record

         is no longer predictive of future criminal offending) shows that the more time that passes

         since last contact with the criminal justice system—i.e., arrest or conviction—is

         consistently associated with a lower risk of future offending behavior.

     •   There is no empirical support for the wide-spread but scientifically unfounded perception

         that those who committed certain types of crimes in the past continue indefinitely (or at

         least for very long periods of time) to have a heightened risk of reoffending.

     •   Redemption research shows that the recidivism risk of those with a prior conviction

         record falls below the risk of arrest for the general population after approximately: (i)

         four to seven years for “violent offenders,” (ii) four years for “drug offenders,” and (iii)

         three to four years for “property offenders.”

     •   The recidivism risk of those with a prior conviction record approximates the risk of those

         who have never been arrested after roughly (i) 11 to 15 years for violent offenders, (ii) 10

         to 14 years for drug offenders, and (iii) 8 to 11 years for property offenders.

     •   There is a robust relationship between age and the prevalence of criminal behavior.

         Criminal behavior peeks in the late teens and young-adult period, and steadily declines in

         later years.

     •   Employment and job stability are closely related to a lower risk of criminal behavior.




                                                   2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                  PageID.12169         Page 4 of
                                      33


     •   Most of the individuals who are part of the Hamama v. Adducci class action litigation are

         Iraqi nationals who committed criminal offenses years or decades ago. Empirical findings

         from redemption research show that their risk of reoffending and engaging in criminal

         activity is extremely low. Depending on the number of years crime-free, a Hamama class

         member’s risk may be lower than that of the general population. The risk of reoffending

         is reduced even further for individuals who are older, or who have employment. There is

         no empirical data or research to support an assumption that these individuals’ past

         criminal offenses automatically make them a danger to the community at the present

         time.

                                        I. INTRODUCTION

         A.      Qualifications

         I am an Assistant Professor of Criminology and Criminal Justice at the University of

  Maryland. My research spans issues related to corrections, prisoner reentry, collateral

  consequences of criminal-history records, research on criminal careers, and quantitative

  methodology. Much of my research focuses on the issue of “redemption” for individuals with

  criminal-history records. Redemption refers to the process through which the risk of recidivism

  declines to a level of appropriate benchmarks so that old criminal records are no longer very

  predictive of future recidivism.

         My work on redemption has been published in Criminology, the flagship journal of the

  American Society of Criminology (ASC) and the National Institute of Justice Journal. I have also

  presented my research findings at various conferences and meetings, including ASC’s annual

  meeting, as well as conferences organized by the American Bar Association’s Commission on

  Effective Criminal Sanctions, the New York Division of Criminal Justice Services, and the Ohio




                                                  3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12170        Page 5 of
                                      33


  Ex-Offender Reentry Coalition. Additionally, my research on redemption has been cited in the

  Equal Employment Opportunity Commission’s (EEOC) recent revised enforcement guidance on

  the use of criminal-history records in employment. I have been retained as an expert in Houser

  et al. v. Blank, No. 10-3105 (S.D.N.Y.), a class action lawsuit challenging the United States’

  Census Bureau’s use of criminal-history information when hiring temporary workers. My

  curriculum vitae is attached as Appendix A.

         B.      Information Reviewed for this Report

         A list of documents I reviewed, including relevant scientific and professional articles and

  research, to form my opinion in this litigation is attached as Appendix B.

         C.      Compensation

         My work is not being compensated in this matter.

         D.      Summary of Issues Addressed

         I have been asked by class counsel for petitioners in Hamama, et. al. v. Adducci, No. 17-

  cv-11910 (E.D. Michigan) to prepare this report, with the understanding that it may be used in

  that litigation as well as in individual immigration cases for Hamama class members. This report

  analyzes future crime risk for individuals with past criminal history in light of the well

  substantiated empirical findings from recidivism and redemption research in the last decade.

         Specifically, I present how redemption research has established that, over time, the

  recidivism risk of those with criminal records declines, and that at a certain point, a criminal

  record largely loses its value in predicting whether that individual is likely to commit another

  criminal offense. Additionally, this report will review and discuss criminological research

  focusing on the relationships between crime risk (i.e., the likelihood that an individual will

  commit a criminal offense) and age, and other correlates of recidivism risk, such as employment




                                                    4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                     PageID.12171          Page 6 of
                                      33


  status—which are relevant to determining whether a person with a past criminal record presents

  a current risk to public safety. I reserve the right to supplement this report with additional

  specific information based on subsequent developments or depositions taken.

                                           II.     OPINION

           A.     Context for Redemption Research

           The number of individuals in the U.S. who have had contact with the criminal justice

  system—and thus possess a criminal record—has increased significantly in recent decades. Over

  40 years ago, it was estimated that 22 percent of the U.S. population would be arrested for a non-

  traffic offense by age 23 (Christensen, 1967). More recent data show an even higher estimate of

  life-time arrest prevalence (30 percent of the U.S. population by age 23); the increase is

  reflective of the fact that the criminal justice system has become more aggressive in dealing with

  crimes like drug offenses and domestic violence (Brame et al., 2012). According to the statistics

  published in 2009, over 7.3 million people—one in every 31 adults—are on some sort of

  correctional supervision, either in prison, jail or on probation or parole (Pew Center on the

  States, 2009). At the end of 2010, there were approximately 19.8 million Americans with a

  felony conviction, representing approximately 8 percent of the adult population (Shannon et al.,

  2017).

           B. Redemption Research Shows that the Recidivism Risk of Former Offenders
              Decreases Over Time to a Point Below that of the General Population.
           One of the most robust findings in criminology is the strong positive relationship between

  past and future criminal offending (Blumstein, Farrington, and Moitra 1985; Piquero et al. 2003),

  which in part explains employers’ reluctance to hire people with criminal records.1 However, an


          1 With the technological ease in acquiring criminal records and conducting background
  checks, there has been an increase in the use of background checks, especially in employment
  settings, and increasing attention to its consequences (Lageson et al., 2015; Raphael, 2011).
  According to various employer surveys, at least more than half of large companies conduct


                                                    5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12172         Page 7 of
                                      33


  equally robust finding in criminology research is that any recidivism occurs relatively quickly,

  and that recidivism risk declines with time since the last contact with the criminal justice system

  (Beck and Shipley, 1997; Gottfredson, 1999; Langan and Levin, 2002; Maltz, 1984; Schmidt and

  Witte, 1988). As such, “time clean”— i.e., the time that elapses before a person recidivates—is

  critically important in understanding the relationship between past and future offending behavior.

         The findings of my “redemption” research, which is based on an empirical analysis of

  criminal-history records and also consistent with more general criminology research on

  recidivism, show that recidivism risk declines steadily with time free of recidivism, and in

  relation to appropriate benchmarks. The research in this field has found, based on empirical

  evidence, that the risk becomes “sufficiently low” at some time point such that a criminal record

  no longer predicts the risk of future criminal offending (i.e., “redemption” time). The redemption

  time depends on the nature of the underlying offense, and is also affected by factors like age and

  employment history.

         A series of studies by the U.S. Department of Justice’s Bureau of Justice Statistics that

  tracked released prisoners show that of all those who were re-arrested in the first three years,

  approximately two-thirds, were arrested within the first year from their release. This research

  strongly indicates that those people with criminal records who recidivate are likely to do so

  shortly after their release; those with a longer period of recidivism-free time have a lower

  recidivism risk (Beck and Shipley, 1997; Durose et al., 2014; Langan and Levin, 2002).

         An important question, given that general findings from recidivism studies show that the

  risk of reoffending declines with time, is how long it takes for the risk to become sufficiently

  criminal background checks (Holzer et al., 2003, 2004; Society for Human Resource
  Management, 2004, 2010, 2012; Vuolo et al., 2017). Correspondingly, a recent survey on U.S.
  residents who apply for a job show that a majority are asked about their criminal record at some
  point in the application process (Denver et al., 2017).



                                                   6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12173         Page 8 of
                                      33


  low, such that the presence of prior criminal record no longer predicts the risk of future criminal

  offending. This phenomenon—“redemption” (Blumstein and Nakamura, 2009)—has motivated

  recent research tracking the recidivism of those with a criminal record (arrest, conviction,

  incarceration) over a long follow-up time (10 years, 20 years, or longer). Redemption research

  shows that recidivism risk indeed declines over time, so that after a period of time it falls below

  the risk of the general population and converges with the risk of non-offenders (Blumstein and

  Nakamura, 2009; Bushway et al., 2011; Kurlychek et al., 2006, 2007; Soothill and Francis,

  2009).

            For example, Blumstein and Nakamura (2009, 2012) analyzed the New York State

  criminal history records of those who were arrested and convicted for the first time as an adult in

  1980. The dataset contains nearly 90,000 individuals and tracks their criminal history for a time

  period that spans over 25 years. This research finds that the probability of recidivism (which is

  defined as having a new arrest, regardless of whether it results in conviction) declines as “time

  clean” increases. The probability of recidivism eventually falls below the risk of arrest for the

  general population (which includes individuals who both do and do not have criminal histories),

  and over time, comes very close to approximating the risk of arrest posed by individuals with no

  criminal histories. Blumstein and Nakamura (2012) replicated the findings from New York with

  the data from other states and concluded that redemption times are relatively similar across

  states.

            It is thus reasonable to conclude based on Blumstein and Nakamura (2009, 2012) as well

  as other similar studies (Bushway et al., 2011; Kurlychek et al., 2006, 2007; Soothill and Francis,

  2009), that the more time that passes since last contact with the criminal justice system—i.e.,

  arrest or conviction—is consistently associated with a lower risk of future offending behavior.




                                                   7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                         PageID.12174    Page 9 of
                                      33


  As an illustrative example, Figure 1 presents the relationship between the recidivism risk

  (rearrest or reincarceration) and the time since release from incarceration among state prisoners

  in New York.

  Figure 1. Recidivism risk of New York prisoners

                               0.40
                               0.35
                               0.30
             Recidivism Risk




                               0.25
                               0.20
                               0.15
                               0.10
                               0.05
                               0.00
                                      1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20
                                                    Years Since Release


         More specifically, it is my expert belief and opinion, based on the redemption research,

  that the recidivism risk of those with a prior conviction record falls below the risk of arrest for

  the general population after approximately: (i) four to seven years for “violent offenders,” (ii)

  four years for “drug offenders,” and (iii) three to four years for “property offenders.”2

         Depending on the use of criminal records and risk sensitivity associated with background

  checks, more or less stringent benchmarks can be used to establish redemption times. Blumstein

  and Nakamura (2012) further estimate redemption times using a more conservative benchmark

  of arrest risk of those with no prior arrest (“the never-arrested”). Using this benchmark, the

  recidivism risk of those with a prior conviction record approximates the never-arrested risk

          2 Violent offenses include robbery, aggravated assault, forcible rape, and simple assault.
  Property offenses include burglary, larceny, motor vehicle theft, stolen property, forgery, fraud,
  and embezzlement. Drug offenses include both possession and sale/manufacturing of any
  controlled substance.


                                                             8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                       PageID.12175       Page 10
                                    of 33


  roughly after (i) 11 to 15 years for violent offenders, (ii) 10 to 14 years for drug offenders, and

  (iii) 8 to 11 years for property offenders.3

         Redemption research thus makes clear that the likelihood an individual with a criminal

  record will recidivate does not remain constant over time. Rather, as the amount of “time clean”

  increases, the less likely it is that the person will re-offend. The risk a person poses at the time of

  conviction is very different than the risk a person poses years or decades later. A past conviction

  cannot and should not be equated with present dangerousness. Rather, the risk an individual

  presents will depend on the length of time since the prior conviction, as well as the presence or

  absence of other protective factors, as discussed below. This is true even for individuals

  convicted of serious offenses. Redemption research has examined a range of individuals who

  have been either arrested or convicted for committing criminal activity—ranging from violent

  crimes to drug offenses—and have consistently found that the recidivism risk decreases for all

  category of offenses. The notion then that there are serious offenses that are inherently and

  permanently dangerous is inconsistent with redemption research. While the time it takes to reach

  the point of redemption may be longer for some crimes, redemption research shows that

  recidivism risk declines for all offenses over time.

         C.      Other Criminology Research

         In addition to redemption research, there is other criminology research that relevant to

  determining whether individuals are likely to reoffend and pose danger to the community --

  specifically, criminology research regarding the link between crime risk and age, and the link

  between crime risk and employment status.

         3 Consistent with the idea of redemption, the Equal Employment Opportunity
  Commission’s recently released an undated guideline encouraging employers to consider the
  amount of time that has passed since the offense when using criminal records in employment
  decisions (EEOC, 2012). Recent studies also report that employers often consider time since
  offense in hiring decisions (Lageson et al., 2015; Uggen et al., 2014).


                                                     9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                     PageID.12176        Page 11
                                    of 33


                 Crime Risk and Age

         There is broad consensus among criminologists that most individuals who commit crime

  will desist or stop committing crime over time (Laub and Sampson, 2001). Criminologists offer

  many explanations for desistance. Sampson and Laub (2003) argue that certain life events such

  as employment and marriage (“turning points”) which occur in adulthood can facilitate

  desistance, even for serious juvenile offenders; other researchers emphasize that individual

  transformation or identity change is critical in initiating the process of desistance (Giordano,

  Cernkovich, and Rudolph, 2002; Maruna, 2001; Paternoster and Bushway, 2009). Regardless of

  the catalyst for desistance, it is well established that aging is one of the most powerful predictors

  of desistance (Farrington, 1986; Hirschi and Gottfredson, 1983; Sampson and Laub, 1993;

  Sampson and Laub, 2003).

         Criminologists have long recognized a robust relationship between the prevalence of

  criminal behavior (i.e., the measure of how many individuals participate in crime) and age, and

  the visual representation of the relationship between crime prevalence and age is called the “age-

  crime curve.” Based on the Arrest Data Analysis Tool provided the Bureau of Justice Statistics,

  Figure 2 shows the relationship between age and arrest rates in 2014. That curve demonstrates

  that while there is a peek in criminal activity during the late teens and young-adult period, there

  is a steady decline in the subsequent years. This general shape of the age-crime curve is similar

  regardless of gender, types of offenses, or time points (e.g., 2018 vs. 1980).




                                                   10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                     PageID.12177        Page 12
                                    of 33


  Figure 2. Age-crime curve




                 Crime Risk and Employment Status

         The “age-graded theory of informal social control,” which was developed by

  criminologists Robert Sampson and John Laub, reasons that a person with stable employment is

  associated with a low likelihood of offending because employment, like other social institutions

  such as family and good marriage, represents the person’s bond to society and conventional

  values and attitudes. Based on one of the longest longitudinal datasets in criminology that

  tracked 1,000 boys who grew up in Boston during the 1930s and 1940s, Laub and Sampson

  (2003) found that despite differences in early childhood experiences, employment status in

  adulthood was associated with less offending and that job stability predicted a significant

  reduction in criminal offending. Uggen (1999) also concluded that job quality (measured by type

  of occupation, skill level and industry) bears a correlation to the future risk of offending, finding




                                                   11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12178         Page 13
                                    of 33


  that those who hold a higher quality job (e.g., professional work in education, clerical work) are

  less likely to offend than those who hold a lower quality job (e.g., manual labor, service).

         Similarly, the concept of “signaling” in labor economics provides another perspective on

  the relationship between employment and crime that also predicts that those with criminal

  records who can maintain employment have a lower chance of committing further crime. Those

  with stable employment after contact with the criminal justice system (arrest, conviction, release

  from prison) signal or identify themselves as low risk by making a considerable effort to find a

  job and holding down a job (Bushway and Apel, 2012). A large-scale prisoner reentry study that

  was conducted by the Urban Institute (Visher, Debus, and Yahner, 2008) provides some

  empirical evidence that is consistent with the signaling concept. This study tracked state

  prisoners who were released in three states (Illinois, Ohio, and Texas) and collected measures of

  their reintegration, including post-prison employment, and recidivism (measured as re-

  incarceration). The study found that within the first year out of prison, those who were employed

  had lower recidivism rates than those who were unemployed. In addition, the study found that

  the more the wages earned in the first two months after release, the lower the probability of

  recidivism: recidivism rate was eight percent for those earning more than $10 per hour, while the

  recidivism rate was twice as high (16 percent) for those earning less than $7 per hour. Given that

  finding and maintaining employment is difficult and hard to achieve for most individuals during

  their reentry process (Petersilia, 2003; Travis, 2005), the value of stable employment status as a

  signal of low crime risk is enhanced (Bushway and Apel, 2012).

         D.      Application of Redemption and Recidivism Research to the Hamama Class
                 Members.

         Based on my review of materials related to the Hamama v. Adducci case and my

  conversations with class counsel, it is my understanding that this case concerns the removal of



                                                  12
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12179         Page 14
                                    of 33


  Iraqi nationals, that there are roughly 300 Iraqi nationals who have been arrested by Immigration

  and Customs Enforcement (ICE) since June 2017, and that there are approximately 1,100

  additional Iraqis with final orders of removal. It is further my understanding that many but not all

  of these individuals have criminal records, and that those criminal records are often years or

  decades old.

         I have reviewed a chart, reproduced below, from a declaration by Margo Schlanger (Doc.

  174-3), showing the years when Hamama class members were ordered removed. It is my

  understanding that class-wide data about conviction history is unavailable. Where a person is

  ordered removed based on a criminal conviction, the removal order is necessarily entered after

  the conviction, which means that the underlying convictions are older than the removal orders.

  Because this analysis is based on the date of removal rather than the date of conviction, it

  underestimates the age of the convictions.4

         The chart suggests that approximately 50% of the class members have convictions that

  are a decade or more old, and that an additional 36% percent have convictions that are four to ten

  years old. While these numbers likely understate the age of the offenses, the available data

  suggests that many class members have criminal records that are quite old.




         4 It is my understanding that some class members do not have criminal records at all. It is
  also possible that some class members have criminal convictions that post-date the year when
  they were ordered removed.


                                                  13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12180       Page 15
                                    of 33


                            Current Class Members’ Removal Order Year

                  Removal Order Year                  #                     %
                       < 2008                       151                   49.5%
                     2008 – 2014                    109                   35.7%
                        2015                         12                    3.9%
                        2016                         13                    4.3%
                        2017                         10                    3.3%
                      Unknown                       10                     3.3%
                       TOTAL                        305                   100%

         It is my understanding that the class members in the Hamama case were convicted of

  crimes of various levels of seriousness. As noted above, the time elapsed since those crimes were

  committed varies. Accordingly, any given class member’s “redemption time”, i.e. when their

  likelihood of reoffending approximates that of the general population, will vary. However, it is

  also clear that many of the class members are well past the point of redemption. Redemption

  research provides convincing evidence that Hamama class members with old convictions and

  subsequent clean records have no substantial risk of offending, and that the risk they pose is no

  greater than the risk posed by a member of the general public.

         The other two factors discussed above – a person’s age and employment history – are

  also relevant to the likelihood that Hamama class members will reoffend. I have reviewed data

  showing the years of birth for Iraqi nationals with final orders of removal. Among the individuals

  who have been detained at any point since June 2017, 94% were born in 1988 or earlier, and are

  thus 30 or older. 71% were born in 1978 or earlier, and are thus 40 or older. 33% were born in

  1968 or earlier, and are thus 50 or older.

         According to the age-crime curve in Figure 2, the rate of arrests in 2014 for individuals

  ages 50-54 is less than a third of the arrest rate for those crimes among individuals aged 18,

  which is near the peak of the age-crime curve, and for individuals aged 40-44 the rate is less than




                                                  14
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                     PageID.12181         Page 16
                                    of 33


  half of that for 18-year-olds, and for individuals aged 30-34 the rate is approximately 25 percent

  less than that for 18-year-olds. Thus, given that over 90% of the individuals who have been

  detained are older than 30 and at least a third of them are older than 50, not only is the likelihood

  that Hamama class members will reoffend low in absolute terms, but for older class members it

  is also very low in relative terms.

         Although I did not receive any class-wide data on the employment of class members,

  several of the named Plaintiffs have had a long period of stable employment and some have had

  a history of running successful businesses. As such, according to both the age-graded theory of

  informal social control and signaling research, these Plaintiffs possess very low risk of future

  offending and pose little danger to society.

         To understand how redemption and recidivism research applies here, I will provide brief

  biographic profiles, with information that is relevant to this report, for two example cases:

  Usama Jamil Hamama and Jami Derywosh. These profiles are based on those Plaintiffs’

  declarations.

         Mr. Hamama is an Iraqi national who entered the United States in 1974 at the age of 11;

  he is currently 55 years old. He is married and has four children. He has held steady

  employment in the U.S. since he was 17 years old. Mr. Hamama was convicted of felony assault

  and possession of firearm and misdemeanor related to the possession of a firearm in a vehicle in

  1988. He was sentenced to two years of imprisonment, about half of which he served in prison

  and the other half in the community. This conviction, which is now over 20 years old, is his only

  conviction. As a result of this conviction, Mr. Hamama has been subject to an order of removal

  to Iraq since 1994 and has been under an order of supervision only since 2011. He has been

  required to check in with ICE only once a year. The empirical research shows that Mr. Hamama




                                                   15
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12182       Page 17
                                    of 33


  – who has one conviction from two decades ago, is in his 50s, and has steady employment –

  presents very little risk of reoffending.

          Mr. Derywosh is an Iraqi national who entered the United States in 1983 at the age of six;

  he is currently 41 years old. He has been a successful businessman in the Chicago area who owns

  three businesses employing between twenty and thirty people. He supports his elderly father and

  his fiancée is pregnant with the couple’s first child. Mr. Derywosh was arrested for arson in 1994

  and subsequently convicted of the crime. He was sentenced to seven years of imprisonment,

  roughly half of which he served in prison. Apart from a 2009 municipal code violation, this over

  20-year old conviction is his only offense. As a result of the conviction, Mr. Derywosh has been

  subject to an order of removal since 1997 and has been under an order of supervision since 1999.

  He has been required to check in with ICE only once a year. The empirical research shows that

  Mr. Derywosh – who has one conviction from more than two decades ago, is in his 40s, and has

  steady employment – presents very little risk of reoffending.

          In sum, the research on redemption indicates that most Hamama class members pose a

  very low risk of recidivism, most certainly lower than the general population risk benchmark

  used in redemption research. Furthermore, based on criminological research, the relatively old

  age and employment history of many of the class members are also indicative of a low risk of

  offending.

          IV.     CONCLUSION

          In sum, based on recidivism and redemption research, as well as criminological research

  on employment and age, I conclude that many of the Hamama class members’ risk of

  reoffending is very low; in fact it is lower than the benchmark of the general population’s risk of

  arrest that is used in redemption research. The class members’ criminal records, which are in




                                                  16
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                    PageID.12183       Page 18
                                    of 33


  many cases decades old, are not a reliable indicator of risk of future re-offending or danger to the

  community. There is no empirical data or research to support an assumption that these

  individuals’ past criminal offenses make them a danger to the community at the present time.




                                                  17
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                 PageID.12184    Page 19
                                    of 33


        This report is signed on this 5th day of June, 2018 in College Park, Maryland.




                                                                    _______________________
                                                                    Kiminori Nakamura
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18   PageID.12185   Page 20
                                    of 33



                                 APPENDIX A
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                      PageID.12186        Page 21
                                    of 33



                                          CURRICULUM VITAE

                                            Kiminori Nakamura


  1. Personal Information

         Kiminori Nakamura
         University of Maryland
         Department of Criminology and Criminal Justice
         2220 LeFrak Hall
         College Park, MD 20742
         Phone: (301)405-5477
         Email: knakamur@umd.edu

         Academic Appointment
         Assistant Professor, Department of Criminology and Criminal Justice, University of Maryland
         2010-
         Faculty Associate, Population Research Center, University of Maryland, 2010-

         Education
         Carnegie Mellon University, Pittsburgh, Pennsylvania
         Ph.D. Public Policy and Management, 2010
         H. John Heinz III College
         Dissertation: “Redemption in the Face of Stale Criminal Records Used in Background Checks”
         Committee: Alfred Blumstein, Daniel Nagin, Melvin Stephens
         William W. Cooper Doctoral Dissertation Award, 2011

         University of California, Irvine
         M.A. Demographic and Social Analysis, 2005
         B.A. Criminology, Law and Society, 2004
         Magna cum Laude


  2. Research and Scholarship

         a. Articles published/R&R in Refereed Journals

         Harris, Heather, Kiminori Nakamura, and Kristofer Bucklen. 2018. “Do Cellmates Matter? A
         Causal Test of the Schools of Crime Hypothesis with Implications for Differential Association
         and Deterrence Theories.” Criminology 56:1 87-122.

         Nakamura, Kiminori. 2017. “Careful What you Wish for: Redemption or Risk-Based
         Employment Screening.” (Policy Essay) Criminology & Public Policy 16:3 1009-1016.

         Testa, Alexander, Lauren Porter, and Kiminori Nakamura. 2017. “Examining All-cause and
         Cause-specific Mortality among Former Prisoners in Pennsylvania.” Justice Quarterly.
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                      PageID.12187         Page 22
                                    of 33


        Nakamura, Kiminori and Kristofer Bucklen. 2014. “Recidivism, Redemption, and Desistance:
        Understanding Continuity and Change in Criminal Offending and Implications for Interventions.”
        Sociology Compass 8:4 384-397.

        Blumstein, Alfred, and Kiminori Nakamura. 2009. “Redemption in the Presence of
        Widespread Criminal Background Checks." Criminology 47:2 327-359.

        Nakamura, Kiminori, Nicolette Bell, Kristofer Bucklen. “Effects of Prison Visitation on
        Recidivism” (R&R)

        Glazener, Emily and Kiminori Nakamura, “Exploring the Link between Prison Crowding and
        Inmate Misconduct: Evidence from Prison-Level Panel Data” (R&R)

        b. Book Chapters

        Nakamura, Kiminori, and Alfred Blumstein. “Redemption for Sex Offenders.” In press. In Sex
        Offenders: A Criminal Career Approach, eds. Arjan Blockland, Brijder Verslavingszorg, and
        Patrick Lussier. Wiley Publishing.

        c. Manuscripts under review and in preparation

        Nakamura, Kiminori, George Tita, and David Krackhardt. “Violence in the ‘Balance’: A
        Structural Analysis of How Rivalries, Allies, and Third-Parties Shape Inter-Gang Violence”

        Nakamura, Kiminori. “Estimating the Timing of Parole Discharge Based on the Concept of
        ‘Redemption’”

        Nakamura, Kiminori, Kathleen Frey and Kristofer Bucklen, “Short- and Long-Term Effects of
        Halfway Houses on Recidivism”

        d. Other Publications

        “Crime Risk Analysis of the Anacostia Trail System” (with Emily Walter) 2018

        “A Review of the Literature on Collateral Consequences and the Information Value of Prior
        Criminal History, and Recommendations for the Consideration of the Workgroup” A Report to
        the Workgroup on Collateral Consequences of Convictions, Governor’s Office on Crime Control
        & Prevention (With Emily Glazener and Jinney Smith) 2016

        Recidivism Report 2013. Pennsylvania Department of Corrections.

        Nakamura, Kiminori and Douglas Weiss. February 20, 2012. “Measuring Recidivism in the
        District of Columbia” (technical Final report submitted to the Criminal Justice Coordinating
        Council of the Government of District of Columbia.

        Blumstein, Alfred, and Kiminori Nakamura. 2010. “Process of Redemption Should be Built into
        the Use of Criminal-History Records for Background Checking.” In Contemporary Issues in
        Criminal Justice Policy: Policy Proposals from the American Society of Criminology Pp. 37-52.
        eds. Natasha Frost, Joshua D. Freilich, and Todd R. Clear. Belmont, CA: Wadsworth.




                                                    3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                       PageID.12188       Page 23
                                    of 33


        Blumstein, Alfred, and Kiminori Nakamura. 2010. “‘Redemption’ from stale criminal records in
        the face of widespread background checking.” The Correctional Psychologist 42:11-14.

        e. Invited Talks and Professional Presentations

        Invited Talks

        “Redemption: Applications and Methods” Executives of Probation & Parole Network organized
        by the the National Institute of Corrections, Washington DC, October, 2012.

        “Redemption: Applications and Methods” Urban Chiefs Network organized by the National
        Institute of Corrections, Washington DC, September, 2012.

        “Desistance, Redemption and the Use of Criminal History Record Information” (with Alfred
        Blumstein) SEARCH 2012 Annual Membership Meeting, Cincinnati, OH, July, 2012.

        “The Concept of Redemption and its Impact on Reinvestment Strategies” Evidence-based
        Sentencing and Navigating the Risk and Needs Principle organized by the International
        Community Corrections Association (ICCA), Reno, NV, May, 2012.

        “Redemption in an Era of Widespread Use of Criminal Background Checks” (testimony with
        Alfred Blumstein) National Association of Criminal Defense Lawyers Task Force on Restoration
        of Rights and Status After Conviction, Cleveland, OH, April, 2012.

        “Criminal Background Checks and Setting Public Policy: What Does the Latest Empirical Data
        Show Us: Due Diligence, Background Checks and Employment” organized by the US Chamber
        of Commerce, Washington, DC, March, 2012.

        “Redemption: Applications and Methods” Pennsylvania Department of Corrections, Camp Hill,
        PA, March, 2012.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks”
        The Netter Symposium organized by Cornell University School of Industrial and Labor
        Relations, New York, December, 2011.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks”
        NIJ Community Corrections Research Topical Working Group, Washington DC, November,
        2011.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks” (Plenary
        presentation with Alfred Blumstein) The 19th Annual International Community Corrections
        Association (ICCA) Research Conference. Cincinnati, OH, September 2011.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks”
        (with Alfred Blumstein)

        “Taking on the Challenges Facing Workers with Criminal Records” organized by the
        National Employment Law Project and the Community Legal Services. Washington DC, April
        2011.

        “Business Intelligence and Predictive Analytics in Criminal Justice” (invited panelist)


                                                    4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                   PageID.12189        Page 24
                                    of 33


        Optimal Solutions Group, LLC's Real-Time Seminar, College Park, MD, February 2011.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks” Symposium:
        Undoing the Effects of Mass Incarceration, George Mason University, Fairfax, VA, January
        2011.

        “Are Criminal Background Checks Misleading Employers?” Forum by The Job Opportunities
        Task Force and ReEntry of Ex-Offenders Clinic at the University of Maryland School of Law,
        Baltimore, MD, November 2010.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks” (with Alfred
        Blumstein) Ohio Ex-Offender Reentry Coalition meeting, Ohio Department of Rehabilitation and
        Correction, Columbus, OH, September 2010.

        “Redemption in the Face of Stale Criminal Records Used for Background Checks” (with Alfred
        Blumstein) New York Division of Criminal Justice Services, Albany, NY, July 2010.

        “Redemption in an Era of Widespread Background Checking” (with Alfred Blumstein)
        Occasional Series on Reentry Research, John Jay College of Criminal Justice, New York, March
        2009.
        “Redemption in the Presence of Background Checking - Some Preliminary Results” (with Alfred
        Blumstein) “Fair Use of Criminal Records in Employment" conference, organized by the
        American Bar Association's Commission on Effective Criminal Sanctions, Washington, D.C.,
        January 2008.

        Presentations

        “Exploring The Role Of Concentrated Reentry In The Relationship Between Halfway Houses
        And Recidivism” (with Rochisha Shukla) American Society of Criminology, November 2017.

        “Exploring the Relationship Between Crime Free Time and Recidivism: Estimating Redemption
        Points for Parolees” (with Nicole Frisch and Bret Bucklen) American Society of Criminology,
        November 2016.

        “Evaluating the Impact of Ban the Box on Recidivism and Employment Outcomes: A Case in
        Pennsylvania” American Society of Criminology, November 2015.

        “Exploring the Effects of Residential Relocation Through Community Corrections Centers on
        Recidivism: An Experiment” American Society of Criminology, November 2014.

        “Effects of Prison Visitation on Recidivism” American Society of Criminology, November 2013.

        “Exploring the Timing of Early Parole Discharge” American Society of Criminology, Chicago,
        IL, November 2012.

        “Redemption for Reintegrating Prisoners: Preliminary Results” American Society of
        Criminology, Chicago, IL, November 2012.

        “Estimating Redemption Times for Ex-Offenders with Stale Criminal Records” Association for
        Public Policy Analysis & Management Fall Research Conference, Baltimore, MD, November
        2012.


                                                  5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                     PageID.12190        Page 25
                                    of 33


        “Determining the Timing of Parole Discharge Based on the Concept of Redemption: Preliminary
        Results” (with Kristofer Bret Bucklen) American Society of Criminology, Washington DC,
        November 2011.

        “Triadic Analysis of Peer Infuence on Delinquency: Application of Simmelain Tie Theory” (with
        Douglas Weiss) American Society of Criminology, Washington DC, November 2011.

        “Examining the Redemption Process in the Context of Employer Concern about Particular Types
        of Crime” American Society of Criminology, Washington DC, November 2011.

        “Redemption in an Era of Increasing Use of Criminal Background Checks” The 16th Congress of
        the International Society of Criminology, Kobe, Japan. August 2011.

        “Redemption: The Effect of Prior Criminal History and Racial Differences in Risk Profiles”
        American Society of Criminology, San Francisco, November 2010.

        “Redemption for Sex Offenders” American Society of Criminology, San Francisco, November
        2010.

        “Is Redemption Possible with Widespread Use of Criminal Background Checks?” Middle
        Atlantic States Correctional Association, Atlantic City, June 2010.

        “Is Redemption Possible with Widespread Use of Criminal Background Checks?” Defendant
        Offender Workforce Development Conference, Dallas, April 2010.

        “Process of Redemption Should be Built into the Use of Criminal-History Records for
        Background Checking” American Society of Criminology, Philadelphia, November 2009.

        “Robustness Testing of Redemption Estimates” American Society of Criminology, Philadelphia,
        November 2009.

        The National Consortium for Justice Information and Statistics (SEARCH) Membership Group
        Meeting, Washington, D.C., November 2009.

        The Herbert M. Singer and Richard Netter Conference “Race, Criminal Records and
        Employment: Legal Practice and Social Science Research”, New York, October 2009.

        “Redemption in an Era of Widespread Background Checking” American Correctional
        Association 2009 Congress of Correction, Nashville, August 2009.

        “Criminal Background Checks and Hiring Ex-Offenders” National Institute of Justice Annual
        Conference, Washington, D.C., June 2009.

        “Developments in Redemption” American Society of Criminology, St. Louis, November 2008.

        “Redemption in the Presence of Widespread Criminal Background Checks” American Society of
        Criminology, Atlanta, November 2007.

        “Gang Territory and Community Social Networks” American Society of Criminology, Toronto,
        Canada, November 2006.
        “Street Gangs: Structure and Violence” Sunbelt Conference, Vancouver, Canada, April 2006.


                                                   6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                      PageID.12191        Page 26
                                    of 33



         h. Grants and Contracts

         “Exploring the Effects of Residential Relocation Through Community Corrections Centers on
         Recidivism: An Experiment” (PI). Pennsylvania Commission on Crime and Delinquency, July
         2013-. $130,000.

         “Determining the Timing of Parole Discharge Based on the Concept of ‘Redemption’” (PI).
         National Institute of Justice, August 2011-. $200,000.

         “Assessment of the Criminal Justice Information System” (PI) For the Maryland Department of
         Public Safety and Correctional Services. 2011-2012. $70,000.

         “Measuring Recidivism in the District of Columbia” (PI) For the Government of the District of
         Columbia (Criminal Justice Coordinating Council) 2011. $43,000.

         “The Immigration-Crime Nexus in the Context of Prisoner Reentry and Parolee Recidivism” (PI)
         The 2011 College of Behavioral and Social Sciences Dean's Research Initiative.

         “Extension of Current Estimates of Redemption Times: Robustness Testing, Out-of-State Arrests,
         and Racial Differences” (Co-PI with Alfred Blumstein). National Institute of Justice, October
         2009-June2011. $250,000.

         “Potential for Redemption in Criminal Background Checks” (Co-PI with Alfred Blumstein).
         National Institute of Justice, June 2007-June 2010. $60,000.


  3. Teaching, Mentoring and Advising.

         a. Courses Taught
         Seminar in Corrections (13), Introduction to Criminology (100-200), Treatment of Offenders and
         Delinquents (30-50), Crime and Delinquency Prevention (30-50)

         b. Advising

         Ph.D. Dissertation Committee Co-Chair
         Kathleen Frey (2018)
         Mariel Alper (2014)

         Ph.D. Dissertation Committee Member:
         Kristofer Bucklen (2014)
         Heather Harris (2014)
         Katie Zafft (2014)
         David Mazieka (2014)
         Dawn Daggett (2014)
         Patricia Breen (2014)
         Mauri Matsuda (2014)
         Stephen Mcguinn (2013)

         c. Teaching Innovations



                                                    7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                      PageID.12192        Page 27
                                    of 33


         “Introduction to Social Network Analysis” Presentations University of Maryland, Department of
         Criminology and Criminal Justice, Lecture Series in Statistical Applications in Criminology and
         Criminal Justice. April 2011.

         “Social Network Analysis for Criminologists” American Society of Criminology, San Francisco,
         November 2010.


  4. Service and Outreach

         a. Grant and Journal Refereeing

             National Institute of Justice
             Criminology
             Journal of Quantitative Criminology
             Criminology & Public Policy
             Journal of Criminal Justice
             Journal of Research in Crime and Delinquency
             American Sociological Review
             Social Forces
             Social Problems
             Journal of Empirical Legal Studies

         b. Campus Service

             Summer Research Initiative Mentor, College of Behavioral and Social Sciences, 2015
             Advising: “Risk Assessment Tool Literature Review” by Megan E. Collins 2014
             Statistics and Admissions Committees, Department of Criminology and Criminal Justice,
             2010, 2011, 2012, 2013, 2014, 2016

         c. Community Engagement

             Workgroup on the Public Safety of the Anacostia Trail System, 2017-2018

         d. Consulting

             Expert retained by Outten & Golden LLP in the case Evelyn Houser, et al., v. Penny
             Pritzker, Secretary, U.S. Department of Commerce
             Expert retained by NAACP LDF in the case Waldon, et al. v. Cincinnati Public Schools
             Expert retained by Morrison & Foerster LLP in the case Hardie v. NCAA
             Expert report provided for Community Legal Services, Inc in the case Peake v. the
             Commonwealth of Pennsylvania

         e. Media Activities

         “To Curb repeat offenders, the Bay State takes inmates back to school” The Christian Science
         Monitor, March 8, 2018.

         “The Inmate Economy: Sheriffs Shuffle Prisoners to Battle Overcrowding” WFYI, March 5,
         2018.



                                                    8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                   PageID.12193        Page 28
                                    of 33


        “Paying a Price, Long After the Crime.” The New York Times Op-Ed, January 9, 2012

        “Criminal History and Employment" by Len Sipes. DC Public Safety Radio, June 13, 2012.

        “Internet Lets a Criminal Past Catch Up Quicker" by Erica Goode. New York Times, April 28,
        2011.

        “Shedding the Stigma of Prison: Cultural, Personal Changes Will Help Ex-Inmates Find
        Redemptive Place in Society, Advocates Say" by Martin Ricard. The Washington Post,
        September 05, 2009.

  5. Awards and Honors

    The Pioneer Institute Better Government Competition 2015 Runner Up: Paying for Success in
    Community Corrections (with Bret Bucklen)
    Carnegie Mellon University Fellowships William W. Cooper Doctoral Dissertation Award, 2011
    Elected to Sigma Xi, 2010
    H. John Heinz III College Doctoral Fellowship, 2006-2010




                                                  9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18   PageID.12194   Page 29
                                    of 33


                                  APPENDIX B




                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                 PageID.12195       Page 30
                                    of 33


                      Information Considered in Forming Opinions

  Case-Related Documents
  Hamama v. Adducci Litigation Documents
     • Second Amended Petition, Doc. 118
     • Usama Hamama Redacted Declaration, Doc. 138-6
     • Adel Shaba Redacted Declaration, Doc. 138-5
     • Jami Derywosh Redacted Declaration, Doc. 138-12
     • Habil Nissan Redacted Declaration, Doc. 138-16
     • Margo Schlanger Declaration, Doc. 174-3
     • Data on age of Hamama class members

  In re N.A.M., 24 I&N (BIA 2017)

  Immigration and Nationality Act: Section 241 (Detention and Removal of Aliens Ordered
     Removed)

  Chart of Years of Birth of Iraqis with Final Order of Removal

  Academic References
  Beck, Allen J. and Bernard E. Shipley. 1997. Recidivism of Prisoners Released in 1983.
  Washington, DC: U.S. Department of Justice, Bureau of Justice Statistics.

  Blumstein, Alfred, David P. Farrington, and Soumyo Moitra 1985. ‘Delinquency Careers:
  Innocents, Desisters, and Persisters.’ Crime and Justice 6:187–219.

  Blumstein, Alfred, and Kiminori Nakamura. 2009. Redemption in the Presence of Widespread
  Criminal Background Checks. Criminology 47:2 327-359.

  Blumstein, Alfred, and Kiminori Nakamura. 2012. Extension of Current Estimates of
  Redemption Times: Robustness Testing, Out-of-State Arrests, and Racial Differences. Final
  report for the National Institute of Justice Grant #2009-IJ-CX-0008. Washington, DC: U.S.
  Department of Justice.

  Brame, Robert, Michael G. Turner, Raymond Paternoster, and Shawn D. Bushway. 2012.
  Cumulative prevalence of arrest from age 8 to 23 in a national sample. Pediatrics 129:21-27.

  Bushway, Shawn D. and Robert Apel. 2012. A signaling perspective on employment-based
  reentry programming: Training completion as a desistance signal. Criminology & Public
  Policy 11:21-50.

  Bushway, Shawn D., Paul Nieuwbeerta, and Arjan Blokland. 2011. The predictive value of
  criminal background checks: Do age and criminal history affect time to redemption?
  Criminology 49:27-60.




                                                 11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                   PageID.12196        Page 31
                                    of 33


  Christensen, Ronald. 1967. Projected percentage of U.S. population with criminal arrest and
  conviction records. In The President’s Commission on Law Enforcement and Administration of
  Justice, Task Force Report: Science and Technology, Appendix J. Washington, DC: U.S.
  Government Printing Office.

  Denver, Megan, Justin T. Pickett, and Shawn D. Bushway. 2017. Criminal records and
  employment: A survey of experiences and attitudes in the United States. Justice Quarterly.
  https://doi.org/10.1080/07418825.2017.1340502

  Desmarais, Sarah L. and Jay P. Singh, 2013. Risk assessment instruments validated and
  implemented in correctional settings in the United States. New York: Council of State
  Governments Justice Center.

  Durose, Matthew R., Alexia D. Cooper, and Howard N. Snyder. 2014. Recidivism of prisoners
  released in 30 states in 2005: Patterns from 2005 to 2010. Washington, DC: Bureau of Justice
  Statistics, U.S. Department of Justice.

  Farrington, David. P. 1986. Age and crime. In Crime and Justice: An Annual Review of
  Research, vol. 7, eds. Michael Tonry and Norval Morris. Chicago, IL: University of Chicago
  Press.

  Federal Bureau of Investigation. 2003. Age-specific arrest rates and race-specific arrest rates for
  selected offenses, 1993-2001. Washington, DC: U.S. Department of Justice.

  Giordano, Peggy C., Stephen A. Cernkovich, and Jennifer L. Rudolph. 2002. Gender, crime, and
  desistance: Toward a theory of cognitive transformation. American Journal of Sociology, 107 ,
  990–164.

  Hirschi, Travis and Michael Gottfredson. 1983. Age and the explanation of crime. American
  Journal of Sociology 89:552-584.

  Holzer, Harry J., Steven Raphael, and Michael A. Stoll. 2003, March. Employer demand for ex-
  offenders: Recent evidence from Los Angeles. Paper presented at the Urban Institute Roundtable
  on Offender Re-Entry, New York.

  Holzer, Harry J., Steven Raphael, and Michael A. Stoll. 2004. Will Employers Hire Ex-
  Offenders? Employer Preferences, Background Checks, and Their Determinants. In Imprisoning
  America: The Social Effects of Mass Incarceration, eds. Mary Patillo, David F. Weiman, and
  Bruce Western. New York: Russell Sage Foundation.

  Kurlychek Megan C., Robert Brame, and Shawn D. Bushway. 2006. Scarlet letters and
  recidivism: Does an old criminal record predict future offending? Criminology & Public Policy
  5:483-504.

  Kurlychek Megan C., Robert Brame, and Shawn D. Bushway. 2007. Enduring risk? Old criminal
  records and predictions of future criminal involvement. Crime & Delinquency 53:64-83.



                                                  12
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                PageID.12197        Page 32
                                    of 33


  Lageson, Sarah E., Mike Vuolo, and Christopher Uggen. 2015. Legal ambiguity in managerial
  assessments of criminal records. Law & Social Inquiry 40:175-204.

  Langan, Patrck A. and David J. Levin. 2002. Recidivism of Prisoners Released in 1994.
  Washington, DC: U.S. Department of Justice, Bureau of Justice Statistics.

  Laub, John H. and Robert J. Sampson. 2003. Shared beginnings, divergent lives: Delinquent
  boys to age 70. Cambridge, MA: Harvard University Press.

  Maltz, Michael D. 1984. Recidivism. Orlando, FL: Academic Press.

  Maruna, Shadd. 2001. Making good: How ex-convicts reform and build their lives. Washington,
  DC: American Psychological Association Books.

  Pager, Devah. 2003. The mark of a criminal record. American Journal of Sociology 108:937-975.

  Paternoster, Raymond and Shawn D. Bushway 2009. Desistance and the “feared self”: Toward
  an identity theory of criminal desistance. The Journal of Criminal Law and Criminology,
  99:1103–1155.

  Petersilia, Joan 2003. When Prisoners Come Home. New York: Oxford University Press.

  Pew Center on the States. 2009. One in 31: The Long Reach of American Corrections.
  Washington, DC: The Pew Charitable Trusts.

  Piquero, Alex R., David P. Farrington, and Alfred Blumstein 2003. ‘The Criminal Career
  Paradigm. In Crime and Justice: A review of research, vol. 30, edited by Michael Tonry.
  Chicago, IL: University of Chicago Press.

  Sampson, Robert J. and John H. Laub 1993. Crime in the Making: Pathways and Turning Points
  Through Life. Cambridge, MA: Harvard University Press.

  Schmidt, Peter, and Ann D. Witte. 1988. Predicting Recidivism Using Survival Models. New
  York: Springer-Verlag.

  Shannon, Sarah K.S., Christopher Uggen, Jason Schnittker, Melissa Thompson, Sara Wakefield,
  and Michael Massoglia. 2017. The growth, scope, and spatial distribution of people with felony
  records in the United States, 1948-2010. Demography 54:1795-1818.

  Society for Human Resource Management. 2005. 2004 Reference and Background Checking –
  Survey Report. Alexandria, VA: Society for Human Resource Management.

  Society for Human Resource Management. 2010. Background Checking: Conducting
  Criminal Background Checks.




                                                13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-79 filed 10/23/18                 PageID.12198       Page 33
                                    of 33


  Society for Human Resource Management. 2012. Background Checking: The Use of Criminal
  Background Checks in Hiring Decisions.

  Soothill, Keith, and Brian Francis. 2009. When do ex-offenders become like non-offenders?
  Howard Journal of Criminal Justice 48:373-387.

  Travis, Jeremy 2005. But They All Come Back: Facing the Challenges of Prisoner Reentry.
  Washington, DC: The Urban Institute Press.

  Uggen, Christopher. 1999. Ex-offenders and the conformist alternative: A job quality model of
  work and crime. Social Problems 46:127-151.

  Vuolo, Mike, Sarah Lageson, and Christopher Uggen. 2017. Criminal record questions in the era
  of “ban the box”. Criminology & Public Policy 16:139-165.

  Visher, Christy A., Sara A. Debus, and Jennifer Yahner. 2008. Employment After Prison: A
  Longitudinal Study of Releasees in Three States. Justice Policy Center Research Brief.
  Washington, DC: Urban Institute.

  Visher, Christy A., Pamela K. Lattimore, and Richard L. Linster. 1991. Predicting the recidivism
  of serious youthful offenders using survival models. Criminology 29:329-366.




                                                 14
